IN THE SUPREME COURT OF THE STATE OF DELAWARE

    MONIR A. GEORGE,                           §
                                               §
        Plaintiff Below-                       §   No. 118, 2017
        Appellant,                             §
                                               §
        v.                                     §   Court Below—Superior Court
                                               §   of the State of Delaware
    CONNECTIONS COMMUNITY                      §
    SUPPORT PROGRAMS, INC. and                 §   C.A. No. N15M-11-248 (N)
    DELAWARE DEPARTMENT OF                     §
    CORRECTION,1                               §
                                               §
        Defendants Below-                      §
        Appellees.                             §

                            Submitted: May 3, 2017
                             Decided: July 12, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                    ORDER

       This 12th day of July 2017, upon consideration of the appellant’s

opening brief, the motions to affirm, and the record on appeal, it appears to

the Court that:

       (1)    The plaintiff-appellant, Monir A. George, filed this appeal from

the Superior Court’s dismissal of his complaint seeking a writ of mandamus

and compensatory and punitive damages. Connections Community Support


1
  The Superior Court complaint also named Correct Care Solutions LLC as a defendant.
That party was never served with the complaint, was dismissed below, and is not a party
to this appeal.
Programs, Inc. (“CCSP”) and the State of Delaware Department of Correction

(“DOC”), have filed motions to affirm the judgment below on the ground that

it is manifest on the face of George’s opening brief that his appeal is without

merit. We agree and affirm.

         (2)     George was convicted in 2009 of multiple felonies, including

first degree murder, and was sentenced to life imprisonment plus an additional

term of years.2 He currently is in DOC custody at the Vaughn Correctional

Center. CCSP is a non-profit organization contracted by the DOC to provide

medical and mental health care to inmates. In November 2015, George filed

a complaint in the Superior Court, alleging that CCSP and the DOC have been

deliberately indifferent to his serious medical needs. The complaint alleged

that George suffers from high blood pressure, gout, chronic low back pain,

arthritis, a deformed wrist and chronic wrist pain due to an improperly treated

fracture, diverticulosis, and internal hemorrhoids and that the defendants’

medical treatment of his ailments has been inadequate. The complaint further

alleged that nearly all of George’s medical grievances complaining about his

inadequate medical care have been denied.

         (3)     George’s complaint sought a writ of mandamus compelling the

defendants: (i) to offer him specific medical care; (ii) to change the


2
    See George v. State, 2010 WL 4009202 (Del. Oct. 13, 2010).


                                            2
membership of the DOC’s Quality Assurance Committee; and (iii) to comply

with an agreement that George alleges the State of Delaware reached with the

United States Department of Justice in 2006 regarding prison healthcare.

George’s complaint also sought an award of $250,000 in compensatory

damages for pain and suffering caused by the negligent medical treatment

George received for his fractured wrist and an award of $500,000 in punitive

damages.

       (4)     The Superior Court granted both CCSP’s and the DOC’s motions

to dismiss, holding, among other reasons,3 that a writ of mandamus would not

issue because, as to the DOC, George could not establish a clear legal right to

the performance of a non-discretionary duty and, as to CCSP, a writ of

mandamus would not issue to a private entity. To the extent George sought

damages for alleged medical malpractice, the Superior Court dismissed his

complaint because he failed to file an affidavit of merit from an expert. The

Superior Court also denied George’s motion to amend his complaint to add

individuals employed by the State or CCSP. George appeals.

       (5)     After considering the parties’ respective positions on appeal, we

conclude that the judgment below dismissing George’s complaint seeking a



3
  Although the Superior Court offered additional alternative bases for granting the motions
to dismiss, we find it unnecessary to address those alternative grounds here.


                                            3
writ of mandamus and damages for medical malpractice should be affirmed

on the basis of and for the reasons assigned by the Superior Court in its well-

reasoned Order dated February 17, 2017. Although the government has an

obligation to provide medical care to inmates,4 the mere disagreement over

the proper course of treatment, or even allegations of medical malpractice are

not, alone, sufficient to state a constitutional violation.5 George’s complaint

did not assert that the defendants were denying him medical treatment.

George’s complaint asserted that the defendants were denying him the

medical treatment that he wanted. George filed grievances challenging these

medical decisions. Most, but not all, of those decisions were upheld.

       (6)    As this Court has recently noted, “prison authorities have ‘wide

discretion’ in the medical treatment afforded to prisoners.”6 Mandamus will

not issue to compel the performance of a discretionary act.7 Moreover, the

Superior Court may only issue a writ of mandamus to compel the performance

of a duty by an administrative agency or public official.8 A writ cannot issue

to a non-governmental agency such as CCSP.9 Under the circumstances, we



4
  Estelle v. Gamble, 429 U.S. 97, 103 (1976).
5
  Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2010).
6
  Brooks v. Lynch, 2016 WL 5957674, *2 (Del. Oct. 13, 2016) (citing Deputy v. Conlan,
2007 WL 3071424, *2 (Del. Oct. 22, 2007)).
7
  In re Bordley, 545 A.2d 619, 620 (Del. 1988).
8
  Clough v. State, 686 A.2d 158, 159 (Del. 1996); 10 Del. C. § 564.
9
  Saunders v. Murphy, 2016 WL 936941, *2 (Del. Mar. 10, 2016).


                                         4
find no error or abuse in the Superior Court’s dismissal of George’s request

for mandamus relief. Moreover, to the extent George’s complaint requested

compensatory and punitive damages for medical malpractice, we find no error

in the Superior Court’s dismissal of his complaint for failure to attach an

affidavit of merit as required by 18 Del. C. § 6853(a).10

         NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Karen L. Valihura
                                                    Justice




10
     See Walls v. Cooper, 1991 WL 247806, *4 (Del. Nov. 8, 1991).


                                            5